Citation Nr: 0301568	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had active service from December 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for hearing loss.    
  

FINDING OF FACT

The veteran's hearing loss was not present during or 
otherwise related to his service and was not manifested to 
a compensable degree within one year of separation from 
active military service.    


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed 
to have so incurred.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991 & West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002).    


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  The RO has notified the 
appellant of the provisions of the VCAA and has considered 
the requirements of the VCAA in connection with this 
claim.  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  Here, 
included in the Statement of the Case (SOC) issued in 
March 2002, the RO provided a detailed description of the 
VCAA provisions and of the applicable provisions of law 
pertinent to his claim.  In addition, the RO sent the 
veteran a letter in November 2001 describing what evidence 
was necessary in order to establish entitlement for 
service-connected compensation benefits.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  Here, the 
appellant has not referenced any evidence not yet obtained 
that might aid his claim or that might be pertinent to the 
basis for the denial of this claim. 
The SOC informed him that, provided certain criteria were 
met, VA would make reasonable efforts to help him to 
obtain relevant records necessary to substantiate his 
claim, to include developing for all relevant records not 
in the custody of a Federal department or agency, see 38 
C.F.R. § 3.159(c)(1) (2002), to include records from State 
or local governmental sources, private medical care 
providers, current or former employers, and other non-
Federal government sources.  He was further advised that 
VA would make efforts to obtain records in the custody of 
a Federal department or agency.  See 38 C.F.R. § 
3.159(c)(2) (2002).  Finally, he was notified that VA 
would obtain his service medical records and other 
relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health 
care facilities or at the expense of VA, and any other 
relevant records held by any Federal department or agency 
which he adequately identifies and authorizes VA to 
obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to 
obtain evidence.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

The appellant has not been afforded a VA examination.  
However, the Board finds that the evidence, discussed 
infra, warrants the conclusion that further development 
for an examination is not necessary to decide the claim.  
Specifically, the evidence includes, but is not limited 
to: service medical records which show a complete lack of 
treatment for, or a diagnosis of, hearing loss as defined 
in the Regulations; compensable hearing loss is not shown 
for more than two-decades after separation from service 
and there is no competent opinion of record which links 
the veteran's hearing loss to his service.  Given the more 
than twenty-year gap of medical evidence after the 
veteran's separation from service, there would be nothing 
from which an examining physician could draw a nexus to 
the veteran's hearing loss.  Therefore, the criteria at 38 
U.S.C.A. § 5103A(d) have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4).   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending 
of VA's resources is not warranted.

	II.  Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.   
 
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2002); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  In such instances, a 
grant of service connection is warranted only when, "all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
above frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  

A review of the veteran's written testimony shows that the 
veteran asserts that his hearing loss developed as a 
result of exposure to noise during active duty.  
Specifically, he argues that his hearing loss is a result 
of exposure to jet aircraft engines.  There is no 
assertion that he was treated for, or diagnosed with, 
hearing loss during active duty.    

The veteran's service medical records include two 
audiological examinations.  The results from these 
examinations revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
+5
0
-10
10
-5





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
5
5
5

The first examination used American Standards Association 
(ASA) units and the second used the International Standard 
Organization (ISO) units.  Prior to October 31, 1967, 
service department audiological examinations were 
conducted using ASA units as the standard of measurements 
of pure tone thresholds.  After October 31, 1967, the 
standard of measurement became ISO units, which is the 
standard recognized by the VA regulations governing this 
case.  Here, conversion of the first examination results 
to ISO units makes no difference in the outcome of this 
case, as the veteran's service medical records do not show 
that the veteran had hearing loss in either ear as defined 
at 38 C.F.R. § 3.385.

As for the post-active duty service medical evidence, the 
claims file includes Audiograms from Naval Hospital 
Pensacola March 1998 and February 2000, an MRI of the 
brain from Bay Medical Center October 2000, a medical 
report from D.S. Postma, M.D., at Tallahassee Ear Nose and 
Throat October 2000, and an audiology report from 
Williford Kristie June 1994.    

These post-service reports do illustrate bilateral hearing 
loss as is defined under 38 C.F.R. § 3.385.  However, as 
is noted, there is a more than two-decade gap between the 
veteran's separation from service and the first post-
service audiological examination.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the 
Board notes that the claims file does not contain 
competent evidence showing that there is a nexus between 
the veteran's hearing loss and his active service.  See 
38 U.S.C.A. § 1110.  Also, there is no presumption 
applicable, as the veteran's hearing loss was not 
manifested to a compensable degree within one year of 
separation from active military service.    

Moreover, the record indicates that the veteran filed a 
workman's compensation claim.  The claims folder contains 
a Department of Labor, Office of Workers' Compensation 
cover letter and a copy of a medical report from Dr. 
Postma, dated October 2000, in which a ten year history of 
hearing problems is cited.  This history is inconsistent 
with the veteran's assertion in his VA Form 9 that he has 
suffered hearing problems since his discharge from active 
duty.  The report further notes that the veteran has a 
history of both non-federal and federal employment noise 
exposure.  The physician states that, in his opinion, the 
veterans' sensorineural hearing loss is, in part, due to 
noise exposure encountered in his federal civilian 
employment.  None of the medical evidence suggests that 
the veteran's hearing loss is related to his military 
service.         

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has hearing 
loss as a result of his service.  To the extent that the 
veteran's statements may be intended to represent evidence 
of continuity of symptomatology, without more his 
statements are not competent evidence of a nexus between 
hearing loss and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Accordingly, the veteran's claim for service 
connection for hearing loss must be denied. 

In reaching this decision, the Board considered the 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this 
matter on that basis.  38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss is denied.  



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

